DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s 05/24/2022 Amendments/Arguments, which directly amended claims 1, 14; and traversed the rejections of the claims of the 01/24/2022 Office Action are acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-8, 10, 14-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bonawitz et al (US 2015/0061937 which was cited in previous Office Action(s)) in view of Teller et al (US 2013/0238784 which was cite in previous Office Action(s)), Monnerat (KR 20130006615 which was cited in previous Office Action(s)) and Huang et al (US 2012/0309376).
Bonawitz et al

    PNG
    media_image1.png
    725
    516
    media_image1.png
    Greyscale

Regarding claim 1, Bonawitz et al disclose in Fig 3 above a device (i.e. balloon 300 with payload 306) comprising:
a balloon (i.e. balloon 300) ([0084]);
a computing device (i.e. processor 312 and memory 314 of payload 306) coupled to the balloon ([0086]), the computing device comprising:
a hardware processor (i.e. processor 312) ([0086]) configured to:
determine a geolocation of the balloon ([0116]; [0150]); and
a transceiver (i.e. RF communication system 318, antenna system 340) ([0092]; [0095]) configured to:
broadcast a signal based upon the geolocation that includes data useable by a user segment receiver for trilateration as part of resolving its global position ([0029]; [0092]; [0095]; [0125]; [0153]-[0154]).
Bonawitz et al do not explicitly disclose the computing device further creating almanac data comprising locations of a plurality of other balloons based upon peer-to-peer messages exchanged with the plurality of other balloons; the broadcasted signal is the same format and frequency as signals sent by a Global Navigation Satellite System (GNSS), and the broadcasted signal including the almanac data as claimed.
Teller et al teach in the same field of endeavor the computing device further creating data comprising locations of a plurality of other balloons based upon peer-to-peer messages exchanged with the plurality of other balloons ([0161]); and the broadcasted signal including the data comprising the locations of the plurality of other balloons (i.e. “In some cases, the balloon may receive the entire balloon-state profile for a geographic area from a single nearby balloon” [0154] – (i.e. broadly interprets as a single nearby balloon is ‘broadcasting’); “For instance, in the above example where balloon-states profiles are such that balloons located in a geographic area” [0026]) ([0019]-[0021]; [0026]; [0077]; [0084]; [0090]; [0095]-[0097]; [0103]; [0134]; [0152]-[0161]); Monnerat teaches in the same field of endeavor the signal is the same format and frequency as signals sent by a Global Navigation Satellite System (GNSS) for communicating data (“Background-Art” – first and second paragraphs); and Huang et al teach in the same field of endeavor the data created and broadcasted are almanac data comprising locations of a plurality of other devices based upon peer-to-peer messages exchanged (i.e. peer-to-peer broadly reads on base station(s) communicating with mobile devices) ([0109]-[0113]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bonawitz et al in view of Teller et al, Monnerat, and Huang et al to incorporate such computing device further creating data comprising locations of a plurality of other balloons based upon peer-to-peer messages exchanged with the plurality of other balloons; and the broadcasted signal including the data comprising the locations of the plurality of other balloons as taught by Teller et al; such signal is the same format and frequency as signals sent by a Global Navigation Satellite System (GNSS) for communicating data as taught by Monnerat; such concept of creating and broadcasting almanac data as taught by Huang et al to gain the advantage of effectively improving the accuracy in determination a location(s) of a positioning system; and since it has been held that if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill (MPEP 2143).
While patent drawings are not drawn to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 59 CCPA 866, 455 F.2d 1069, 173 USPQ 25 (1972).

Regarding claim 3, Bonawitz et al disclose the hardware processor is configured to determine the geolocation of the balloon based upon geolocation signals received from a plurality of ground-based reference signals ([0153]).
Regarding claim 4, Bonawitz et al disclose a sensor, and wherein the hardware processor is configured to determine the geo location of the balloon based upon an output of the sensor ([0094]).
Regarding claim 5, Bonawitz et al disclose the sensor is an inertial measurement unit (e.g. accelerometer, gyroscopes) ([0094]).
Regarding claim 6, Bonawitz et al disclose the sensor is a barometer (e.g. pressure sensor, altitude sensor) ([0094]).
Regarding claim 7, Bonawitz et al disclose the sensor is an optical sensor (i.e. optical signal transmitter/receiver) ([0088]).
Regarding claim 8, Bonawitz et al disclose the sensor is one of: a directional RF sensor array, a magnetometer, RADAR, radio navigation aids ([0094]).
Regarding claim 10, Bonawitz et al disclose the hardware processor is configured to determine the geolocation of the balloon from a message sent by a ground-based station and output of the sensor ([0153]).
Regarding claims 14-17 and 19, the method claims are rejected for similar reasons as stated in the system claims 1, 3-8, and 10 above.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bonawitz et al modified by Teller et al, Monnerat, and Huang et al as applied to claim 1 above, and further in view of Katzberg et al (US 5,949,364 which was cited in previous Office Action(s)).
Regarding claim 2, Bonawitz et al modified by Teller et al, Monnerat, and Huang et al do not explicitly disclose the transceiver is further configured to broadcast a ranging code as claimed.  Katzberg et al teach in the same field of endeavor such transceiver is further configured to broadcast a ranging code (col 2, lines 13-30).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bonawitz et al modified by Teller et al, Monnerat, and Huang et al in view of Katzberg et al to incorporate such transceiver is further configured to broadcast a ranging code as taught by Katzberg et al to gain the advantage of effectively improving the accuracy in determination a location of a system; and since it has been held that if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill (MPEP 2143).

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bonawitz et al modified by Teller et al, Monnerat, and Huang et al as applied to claims 4 and 16 above; and further in view of Yilmaz et al (US 2017/0242133 which was cited in previous Office Action(s)).
Regarding claims 9 and 18, Bonawitz et al disclose the hardware processor is configured to determine the geolocation of the balloon by inputting the output of the sensor to produce estimated geolocation coordinates ([0094]).  However, Bonawitz et al modified by Teller et al, Monnerat, and Huang et al do not explicitly disclose inputting the output of the sensor into a Bayesian filter to produce estimated geolocation coordinates (emphasis added).  Yilmaz et al teach in the same field of endeavor a Bayesian filter for receiving sensor inputs to produce estimated geolocation coordinates for a device ([0026]; [0036]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bonawitz et al modified by Teller et al, Monnerat, and Huang et al in view of Yilmaz et al to incorporate such Bayesian filter for receiving sensor inputs to produce estimated geolocation coordinates for a device as taught by Yilmaz et al to gain the advantage of effectively improving the accuracy in determination a location of a system; and since it has been held that if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill (MPEP 2143).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Bonawitz et al modified by Teller et al, Monnerat, and Huang et al as applied to claims 1 and 11 above, and further in view of Smith et al (US 2015/0070212 which was cited in previous Office Action(s)).
Regarding claim 11, Bonawitz et al modified by Teller et al, Monnerat, and Huang et al do not explicitly disclose the device comprising an atomic clock as claimed.  Smith et al teach in the same field of endeavor such atomic clock of a satellite in a satellite system ([0005]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bonawitz et al modified by Teller et al, Monnerat, and Huang et al in view of Smith et al to incorporate such atomic clock as taught by Smith et al to gain the advantage of effectively improving the data communication and tracking in real time; and since it has been held that if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill (MPEP 2143).
Regarding claim 12, Bonawitz et al modified by Teller et al, Monnerat, and Huang et al do not explicitly the hardware processor is configured to synchronize the atomic clock to a plurality of atomic clocks in a plurality of other balloons.  Smith et al teach in the same field of endeavor such hardware processor is configured to synchronize the atomic clock to a plurality of atomic clocks in a plurality of other satellites in a satellite system ([0005]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bonawitz et al modified by Teller et al, Monnerat, and Huang et al in view of Smith et al to incorporate such hardware processor is configured to synchronize the atomic clock to a plurality of atomic clocks in a plurality of other devices as taught by Smith et al to gain the advantage of effectively improving the data communication and tracking in real time; and since it has been held that if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill (MPEP 2143).

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2017/0023659 discloses an Adaptive Positioning System providing a method for directing and tracking position, motion and orientation of mobile vehicles, people and other entities using multiple complementary positioning components to provide seamless positioning and behavior across a spectrum of indoor and outdoor environments.  The Adaptive Positioning System (APS) provides for complementary use of peer to peer ranging together with map matching to alleviate the need for active tags throughout an environment.  Moreover, the APS evaluates the validity and improves the effective accuracy of each sensor by comparing each sensor to a collaborative model of the positional environment.  The APS is applicable for use with multiple sensors on a single entity (i.e. a single robot) or across multiple entities (i.e. multiple robots) and even types of entities (i.e. robots, humans, cell phones, cars, trucks, drones, etc.).
US 2014/0009332 discloses a receiver is configured to receive signals wirelessly from a plurality of pseudolites, each signal including information defining a pseudolite from which the signal was transmitted.  The receiver is configured to determine an estimated location based on which combination of two or more pseudolites the receiver is currently within range of.  The receiver may determine the estimated location independently of a time taken for each one of the signals to reach the receiver from the two or more pseudolites.  The signals may be formatted according to a global navigation satellite system GNSS specification.
US 2006/0267841 discloses techniques for performing position determination in a wireless communication network.  For position determination with peer-to-peer communication, a target terminal broadcasts a request for assistance in determining its position.  At least one ranging terminal receives the request.  Each ranging terminal sends a response with a time of arrival (TOA) measurement for the request and the position of the ranging terminal.  For two-way peer-to-peer, the target terminal receives at least one response from the at least one ranging terminal, obtains a TOA measurement for each response, estimates the distance to each ranging terminal based on the TOA measurement for the request and/or the TOA measurement for the response, and computes a position estimate for itself based on the estimated distance and the position for each ranging terminal.  For one-way peer-to-peer, a network entity receives at least one response from the at least one ranging terminal, computes a position estimate for the target terminal, and sends the position estimate to the target terminal.
US 2002/0098849 discloses methods whereby mobile communications devices, connected to a communications network can share data by acting as both clients and servers.  Specifically contemplated is the sharing of GPS assistance data.  Also disclosed is the formation and use of hierarchical groups of mobile communications devices for the purpose of information sharing.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445. The examiner can normally be reached Mon-Fri, 10:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK KEITH can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646